Case 2:20-cv-00875-BNW Document 22
                                21 Filed 12/29/20
                                         12/23/20 Page 1 of 2
       Case 2:20-cv-00875-BNW Document 22
                                       21 Filed 12/29/20
                                                12/23/20 Page 2 of 2




                                ORDER

IT IS ORDERED that on the basis of good cause, plaintiff's motion is GRANTED in part
and DENIED in part. The deadline for plaintiff's opening brief is extended up to and
including February 1, 2021.

                                         IT IS SO ORDERED
                                         DATED: 12:43 pm, December 29, 2020



                                         BRENDA WEKSLER
                                         UNITED STATES MAGISTRATE JUDGE
